DETAILED ACTION
Claims 1-5 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (US 2016/0093922) in view of Ryu et al (US 2007/0243468).
Regarding independent claim 1, Endo teaches a positive electrode for a nonaqueous electrolyte secondary battery and said nonaqueous electrolyte secondary battery (e.g. ¶¶ 0001, 12, and 19-21 plus e.g. Figure 1), reading on “positive electrode for nonaqueous electrolyte secondary batteries,” said battery comprising:
(1)	a positive electrode current collector (e.g. item 11) composed of a metal, such as aluminum (e.g. Id), reading on “a positive electrode current collector;”
(2)	an intermediate layer (e.g. item 13) disposed on said positive electrode current collector, wherein said intermediate layer protects said positive electrode current collector from an internal short circuit caused by, for example, nail penetration, without peeling off from the current collector, and
wherein said intermediate layer comprising a conductive material, in an amount of 5-20 wt%; a binder, in the amount of 1-10 wt%; and hard particles, in an amount of 70-95 wt% of said intermediate layer, said hard particles may be at least one selected from the group consisting of diamond particles, aluminum nitride (AlN) particles, and silicon carbide (SiC) particles (e.g. ¶¶ 0012-13, 15, 20-21, 29, and 34), 
reading on “an intermediate layer disposed on the positive electrode current collector and including a conductive agent and inorganic particles;” and, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the positive electrode satisfying … 1.0≤Y≤7.0 … wherein … Y is the mass ratio (mass %) of the conductive agent relative to the total mass of the intermediate layer;” plus,
(3)	a positive electrode mixture layer (e.g. item 12) disposed on said intermediate layer, said positive electrode mixture layer including a positive electrode active material, such as LixNiO2, LixCoyNi1-yO2, LixCoyM1-yOz, LixNi1-yMyOz, wherein M may be at least one of Mn, Co, Ni, and Al; 0<x≤1.2, 0<y≤0.9, and 2.0≤z≤2.3 (e.g. ¶¶ 0020-22 and 24-25 plus e.g. Figure 1), reading on “a positive electrode mixture layer disposed on the intermediate layer and including a positive electrode active material ….”

Endo teaches said positive electrode, wherein said positive electrode mixture layer disposed on said intermediate layer, said positive electrode mixture layer including said positive electrode active material, such as LixNiO2, LixCoyNi1-yO2, LixCoyM1-yOz, LixNi1-yMyOz, wherein M may be at least one of Mn, Co, Ni, and Al; 0<x≤1.2, 0<y≤0.9, and 2.0≤z≤2.3 (e.g. supra), but does not expressly teach it includes “a hydrogen phosphate salt represented by the general formula MaHbPO4 (wherein a satisfies 1≤a≤2, b satisfies 1≤b≤2, and M includes at least one element selected from alkali metals and alkaline earth metals)” wherein “the positive electrode satisfying 0.5≤X≤3.0 … and 0.07≤X/Y≤3.0 wherein X is the mass ratio (mass %) of the hydrogen phosphate salt relative to the total mass of the positive electrode active material and Y is the mass ratio (mass %) of the conductive agent relative to the total mass of the intermediate layer.

AxH(3-x)PO4	(I)
wherein, A is Li, Na or NH4; and 0<x≤3, though not limited the following specifically taught examples, specific examples include e.g. lithium dihydrogen phosphate (LiH2PO4), sodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (NaH2PO4), or a combination thereof, and wherein said cathode active material may be e.g. lithium nickel oxide (LiNiO2) or Ni-site type lithium nickel oxides of Formula LiNi1-xMxO2, wherein M=Co, Mn, or Al, and 0.01≤x≤0.3 (e.g. ¶¶ 0008-09, 15, 17, 24-28).

As a result, it would have been obvious to incorporate said phosphate additive of Ryu, such as LiH2PO4, in the taught amount of 0.005-5 wt% based on the total weight of said active material mixture layer, in said positive electrode mixture layer of Endo, since Ryu teaches said phosphate additive in the taught amount improves battery life characteristics and/or reduces internal short-circuiting, reading on “a positive electrode mixture layer disposed on the intermediate layer and including a positive electrode active material and a hydrogen phosphate salt represented by the general formula MaHbPO4 (wherein a satisfies 1≤a≤2, b satisfies 1≤b≤2, and M includes at least one element selected from alkali metals and alkaline earth metals).”
Here, said phosphate additive in the taught amount, 0.005-5 wt%, establishes a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the positive electrode satisfying 0.5≤X≤3.0 … wherein X is the mass ratio (mass %) of the hydrogen phosphate salt relative to the total mass of the positive electrode active material.”
Further, said positive electrode mixture layer comprising said phosphate additive in the taught amount, 0.005-5 wt%; and, said intermediate layer comprising a conductive material, in an amount of 5-20 wt%, establishes a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the positive electrode satisfying … 0.07≤X/Y≤3.0 wherein X is the mass ratio (mass %) of the hydrogen phosphate salt relative to the total mass of the positive electrode active material and Y is 
Regarding claim 2, Endo as modified teaches the positive electrode of claim 1, wherein Endo teaches said positive electrode active material may be LixNiO2, LixCoyNi1-yO2, LixCoyM1-yOz, LixNi1-yMyOz, wherein M may be at least one of Mn, Co, Ni, and Al; 0<x≤1.2, 0<y≤0.9, and 2.0≤z≤2.3 (e.g. supra), reading on “the positive electrode active material comprises a lithium transition metal oxide represented by the general formula Li1+xNiaM1-aO2+b (wherein x, a and b satisfy −0.2<x≤0.2, 0.5≤a≤1, and −0.1≤b≤0.1, and M includes at least one element selected from Co, Mn and Al).”
Regarding claim 3, Endo as modified teaches the positive electrode of claim 1, wherein said phosphate additive is in said positive electrode mixture layer, wherein said phosphate additive is represented by the chemical formula (I):
AxH(3-x)PO4	(I)
wherein, A may be Li and 0<x≤3, such as LiH2PO4, reading on “the hydrogen phosphate salt comprises at least one of Li2HPO4 and LiH2PO4.”
Regarding claim 4, Endo as modified teaches the cathode of claim 1, wherein Ryu teaches said phosphate additive is found in said mixture of active material, in an amount of 0.005-5% (e.g. supra), and further teaches if the content of said phosphate is excessively low, it may be difficult to substantially remove the metal impurities and if the content of said phosphate is excessively high, this may undesirably lead to a decrease in an energy density of the battery or an increase in an internal resistance of the battery (e.g. ¶0017), but does not expressly teach the limitation “the content of the hydrogen phosphate salt present in a region extending from a surface of the positive electrode 
However, it would have been obvious to form said active material mixture layer with said phosphate additive having a uniform concentration throughout the thickness of said layer, since Ryu teaches the concentration of said phosphate is result-effective on the battery properties, such as impurities, energy density and/or internal resistance.
Further, a uniform concentration of said phosphate additive is sufficiently close to the claimed range to establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation, as claimed.

Regarding independent claim 5, Endo and Ryu are applied as provided supra, wherein said nonaqueous electrolyte secondary battery and positive electrode thereof reads on “nonaqueous electrolyte secondary battery comprising the positive electrode for nonaqueous electrolyte secondary batteries described in claim 1.”
    
        
            
                                
            
        
    


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2007/0243468) in view of Endo et al (US 2016/0093922).
Regarding independent claim 1, Ryu teaches a cathode and a lithium non-aqueous electrolyte secondary battery thereof, said cathode incorporating a phosphate additive that improves battery life characteristics by replacing metal ions of metal impurities with lithium ions or sodium ions, which are not detrimental to the operation of the battery, thereby precipitating and removing the impurities from the inside of the battery (e.g. ¶¶ 
(1)	a cathode current collector composed of e.g. stainless steel, aluminum, nickel, titanium, sintered carbon, and aluminum or stainless steel which was surface-treated with carbon, nickel, titanium or silver (e.g. ¶0026), reading on “a positive electrode current collector;” and,
(3)	an active material mixture layer applied to said cathode current collector, said active material layer composed of a mixture of a conductive material, in an amount of e.g. 1-50 wt%; a binder, in an amount of e.g. 1 to 50 wt%; said phosphate additive, in an amount of 0.005-5%, each based on the total weight of said active material mixture layer, and the balance implied to be that of a cathode active material,
wherein said phosphate additive is represented by the chemical formula (I):
AxH(3-x)PO4	(I)
wherein, A is Li, Na or NH4; and 0<x≤3,
though not limited the following specifically taught examples, specific examples include e.g. lithium dihydrogen phosphate (LiH2PO4), sodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (NaH2PO4), or a combination thereof, and
wherein said cathode active material may be e.g. lithium nickel oxide (LiNiO2) or Ni-site type lithium nickel oxides of Formula LiNi1-xMxO2, wherein M=Co, Mn, or Al, and 0.01≤x≤0.3 (e.g. ¶¶ 0008-09, 15, 17, 24-28),
reading on “a positive electrode mixture layer … including a positive electrode active material and a hydrogen phosphate salt represented by the general formula MaHbPO4 (wherein a satisfies 1≤a≤2, b satisfies 1≤b≤2, and M includes at least one prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on “the positive electrode satisfying 0.5≤X≤3.0 … wherein X is the mass ratio (mass %) of the hydrogen phosphate salt relative to the total mass of the positive electrode active material ….”

Ryu does not expressly teach “an intermediate layer disposed on the positive electrode current collector and including a conductive agent and inorganic particles,” or said positive electrode mixture layer “disposed on the intermediate layer,” wherein “the positive electrode satisfying … 1.0≤Y≤7.0, and 0.07≤X/Y≤3.0 wherein X is the mass ratio (mass %) of the hydrogen phosphate salt relative to the total mass of the positive electrode active material and Y is the mass ratio (mass %) of the conductive agent relative to the total mass of the intermediate layer.”
However, Endo teaches a positive electrode for a nonaqueous electrolyte secondary battery and said nonaqueous electrolyte secondary battery (e.g. ¶¶ 0001, 12, and 19-21 plus e.g. Figure 1), said battery comprising (1) a positive electrode current collector (e.g. item 11) composed of a metal, such as aluminum (e.g. Id); (2) an intermediate layer (e.g. item 13) disposed on said positive electrode current collector, wherein said intermediate layer protects said positive electrode current collector from an internal short circuit caused by, for example, nail penetration, without peeling off from the current collector, and wherein said intermediate layer comprising a conductive material, in an amount of 5-20 wt%; a binder, in the amount of 1-10 wt%; and hard particles, in an amount of 70-95 wt% of said intermediate layer, said hard particles may be at least one selected from the group consisting of diamond particles, aluminum nitride xNiO2, LixCoyNi1-yO2, LixCoyM1-yOz, LixNi1-yMyOz, wherein M may be at least one of Mn, Co, Ni, and Al; 0<x≤1.2, 0<y≤0.9, and 2.0≤z≤2.3 (e.g. ¶¶ 0020-22 and 24-25 plus e.g. Figure 1).
As a result, it would have been obvious to includes the intermediate layer of Endo disposed on and between said current collector and said active material mixture layer of Ryu, since Endo teaches said intermediate layer located as such protects said positive electrode current collector from an internal short circuit caused by, for example, nail penetration, without peeling off from the current collector (e.g. supra),
wherein said intermediate layer comprises said conductive material, in said amount of 5-20 wt%, and hard particles of diamond particles, aluminum nitride (AlN) particles, and/or silicon carbide (SiC) particles, in an amount of 70-95 wt%; plus, said active material mixture layer comprises said phosphate additive, in an amount of 0.005-5% (e.g. supra), reading on “an intermediate layer disposed on the positive electrode current collector and including a conductive agent and inorganic particles” and “a positive electrode mixture layer disposed on the intermediate layer…,” plus establishing a prima facie
Regarding claim 2, Ryu as modified teaches the cathode of claim 1, wherein Ryu teaches said cathode active material may be e.g. lithium nickel oxide (LiNiO2) or Ni-site type lithium nickel oxides of Formula LiNi1-xMxO2, wherein M=Co, Mn, or Al, and 0.01≤x≤0.3 (e.g. supra), reading on “the positive electrode active material comprises a lithium transition metal oxide represented by the general formula Li1+xNiaM1-aO2+b (wherein x, a and b satisfy −0.2<x≤0.2, 0.5≤a≤1, and −0.1≤b≤0.1, and M includes at least one element selected from Co, Mn and Al).”
Regarding claim 3, Ryu as modified teaches the cathode of claim 1, wherein Ryu teaches said phosphate additive is represented by the chemical formula (I):
AxH(3-x)PO4	(I)
wherein, A is Li, Na or NH4; and 0<x≤3,
with specific examples of said phosphate additive including e.g. lithium dihydrogen phosphate (LiH2PO4), sodium hydrogen phosphate (Na2HPO4), sodium dihydrogen phosphate (NaH2PO4), or a combination thereof (e.g. supra), reading on “the hydrogen phosphate salt comprises at least one of Li2HPO4 and LiH2PO4.”
Regarding claim 4, Ryu as modified teaches the cathode of claim 1, wherein Ryu teaches said phosphate additive is found in said mixture of an active material, in an amount of 0.005-5% (e.g. supra), and further teaches if the content of said phosphate is excessively low, it may be difficult to substantially remove the metal impurities and if the content of said phosphate is excessively high, this may undesirably lead to a decrease in an energy density of the battery or an increase in an internal resistance of the battery (e.g. ¶0017), but does not expressly teach the limitation “the content of the hydrogen phosphate salt present in a region extending from a surface of the positive electrode 
However, it would have been obvious to form said active material mixture layer with said phosphate additive having a uniform concentration throughout the thickness of said layer, since Ryu teaches the concentration of said phosphate is result-effective on the battery properties, such as impurities, energy density and/or internal resistance.
Further, a uniform concentration of said phosphate additive is sufficiently close to the claimed range to establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation, as claimed.

Regarding independent claim 5, Ryu and Endo are applied as provided supra, wherein said lithium non-aqueous electrolyte secondary battery and cathode thereof reads on “nonaqueous electrolyte secondary battery comprising the positive electrode for nonaqueous electrolyte secondary batteries described in claim 1.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyazaki et al (US 2013/0089781); and,
Tanaka (US 5,487,960).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723